Citation Nr: 0514589	
Decision Date: 05/27/05    Archive Date: 06/08/05	

DOCKET NO.  04-14 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

Active service from November 1980 to March 2001 has been 
reported.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Chicago, Illinois, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.

2.  Any current cervical spine disorder is not related to the 
veteran's active service.


CONCLUSION OF LAW

The veteran does not have a cervical spine disorder that was 
incurred in or aggravated by active service and arthritis of 
the cervical spine, if present, may not be presumed to have 
been incurred as a result of active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
cervical spine disorder.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the evidence of record.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law emphasizes VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and affirms VA's duty to 
assist a claimant by making all reasonable efforts to get any 
evidence needed to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA provided notice regarding what 
the evidence had to show to establish entitlement to service 
connection for a cervical spine disorder by communication 
dated in April 2003.  

VCAA notice, as required by 38 C.F.R. § 5103(a) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (in this case RO) decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  In this case, the RO provided the 
veteran with notice of the requirements of the VCAA in the 
April 2003 communication, and this was prior to the initial 
decision on the claim by rating decision in June 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal at this 
time would not be prejudicial to the veteran.

Moreover, the requirements with respect to the content of the 
VCAA notice have been substantially met in this case.  VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

In this case, the RO informed the veteran in the April 2003 
communication about the information and evidence necessary to 
substantiate a claim for service connection for a cervical 
spine disorder.  The veteran was told that evidence was 
needed showing that a cervical spine disorder had existed 
from the time of service to the present time and he was given 
a list of types of evidence that would be helpful.  He was 
told what the evidence had to show to support his claim and 
was informed that all reasonable efforts would be made to 
help him get evidence necessary to support the claim.  
Although the notice letter that was provided to him did not 
specifically contain the "fourth element," the Board finds 
that he was otherwise fully notified of the need to give the 
VA any evidence pertaining to the claim.  In this regard, the 
RO also informed him in the June 2003 rating decision, the 
March 2004 statement of the case, and the April 2004 
supplemental statement of the case of the reasons for the 
denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate the claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that a claimant is given the opportunity to submit 
information and evidence in support of a claim.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  As noted above, because the 
content requirements of the VCAA have been satisfied in this 
case, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The Board notes that the duty to assist the veteran has been 
satisfied.  Medical records are in the claims file and have 
been reviewed by both the RO and the Board in connection with 
the claim.  For these reasons, the Board concludes that VA 
has met its duty to assist the veteran in this case.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease 
with a presumptive period of one year.  38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1) Medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
an evaluation of its credibility and probative value.  

Absent any independent supporting clinical evidence from a 
physician or a medical professional, a claimant's own 
statements expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In deciding the merits of the claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id. at 56.

Analysis

A review of the evidence of record reveals no complaints or 
abnormalities with regard to the cervical spine.  This 
includes a report of hospitalization of the veteran in 
October 2000 for an unrelated complaint.  With regard to his 
medical history, it was noted he had depression and anxiety, 
but "has no other health problems."  Examination during 
hospitalization included notation that the neck exhibited a 
full range of motion and no palpable mass.  

The post service medical evidence includes the report of a VA 
rating examination of the veteran in September 2001.  No 
complaints or abnormalities were reported with regard to the 
cervical spine.  

Of record is a November 2002 diagnostic imaging report of the 
cervical spine done at a private facility.  An impression was 
made of mild disc narrowing and spur formation at the C5/C6 
level and the C6/C7 level, with some encroachment on the 
neural foramina.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for a cervical 
spine disorder.  There is a complete lack of clinical 
findings or treatment for symptoms associated with a cervical 
spine disorder during the veteran's many years of military 
service.  Further, when the veteran was seen by VA for 
evaluation of various problems in September 2001, several 
months following service discharge, he did not refer to any 
difficulties he was experiencing with the cervical spine.  A 
cervical spine disorder was not identified at that time.  It 
was not until the diagnostic imaging report done at a private 
facility in November 2002 that there was initial 
documentation of the presence of a cervical spine disorder.  
At that time the veteran referred to problems with the left 
upper extremity of only four weeks' duration.  There is no 
opinion of record indicating a nexus between the 
abnormalities shown on the diagnostic imaging and the 
veteran's service.

The only evidence in the veteran's favor consists of his own 
assertions that he has a cervical spine disorder attributable 
to his active service.  However, the Board notes that with 
regard to statements from him, laypersons such as himself 
without medical training, are not competent to comment on 
medical matters such as diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and knowledge and require the 
special knowledge and experience of a trained medical 
professional).  See also 38 C.F.R. § 3.159(b)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  With no 
clinical or radiological abnormality identified during the 
years of active service or during the first year following 
service discharge, and with the absence of competent evidence 
indicating a nexus, the preponderance of the evidence is 
against the claim.  Accordingly, the appeal must be denied.  


ORDER

Service connection for a cervical spine disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


